Citation Nr: 1139264	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  09-10 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an effective date earlier than January 24, 2011 for the award of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1976 to April 1979.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Procedural history

Tinnitus - Service Connection

In May 2008, the RO received the Veteran's service-connection claim for tinnitus.  The RO denied this claim in the above-referenced December 2008 rating decision.  The Veteran disagreed with the RO's determination, and perfected an appeal as to that issue.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Lincoln RO in July 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In October 2009, the Board denied the Veteran's tinnitus claim.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims [the Court], which in turn, vacated the decision in a March 9, 2011 Order after the parties filed a Joint Motion for Vacatur and Remand.  In essence, the parties agreed that the Board failed to provide an adequate statement of its reasons or bases for its finding that the Veteran was not entitled to service connection for tinnitus in its October 2009 decision.  As a result, the Veteran's claims folder has been returned to the Board for further appellate review.  

Crucially, on January 24, 2011, while the case was pending before the Court, the Veteran filed a request with the RO to reopen his previously-denied tinnitus claim.  After reviewing newly-submitted evidence, the RO reopened and granted the Veteran's tinnitus claim in a March 30, 2011 rating decision.  The RO assigned an effective date of January 24, 2011, which is the date the Veteran filed his request to reopen his claim.  See the RO's March 2011 rating decision.

Tinnitus - Earlier Effective Date

As noted above, the RO awarded the Veteran service connection for tinnitus in a March 2011 rating decision.  In a May 2011 statement, the Veteran specifically disagreed with the assigned effective date of that award, and asserted that the effective date should be the date he originally filed for service connection in May 2008.  See the Veteran's May 1, 2011 Statement.  To date, the RO has not issued a statement of the case (SOC) addressing this issue.  As such, the claim must be remanded to the agency of original jurisdiction (AOJ) so that an SOC can be issued.

Thus the issue of entitlement to an effective date earlier than January 24, 2011 for the award of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a March 2011 rating decision, the RO granted the Veteran's service-connection claim for tinnitus.  


CONCLUSION OF LAW

The appeal on the merits of the Veteran's claim of entitlement to service connection for tinnitus has become moot by virtue of a March 2011 rating decision granting the benefit in full, and there remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Board denied the Veteran's claim of entitlement to service connection for tinnitus in an October 2009 decision.  The Veteran promptly appealed this decision to the Court.  During the pendency of the appeal however, the RO granted the benefit sought [i.e. the award of service connection].

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In essence, a "case or controversy" involving a pending adverse determination to which the Veteran has taken exception no longer exists.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Although the Court granted a Joint Motion for Remand as to the Board's October 2009 denial of the Veteran's tinnitus claim in March 2011, entitlement to the actual award was granted by the RO just after the Court's Order was issued.  As such, the Veteran's claim has already been granted in full, and there is no longer any pending adverse determination for the Board to adjudicate.  

The Board recognizes that although the RO awarded the Veteran service connection for tinnitus, it did not assign an effective date for the award back to the date of his original claim in May 2008, but rather made the award effective the date the Veteran filed a claim to reopen in January 2011.  The Veteran has challenged this assigned effective date, and appears to request that the Board address the matter on its merits in view of the Court's recent return of the case.  Crucially however, VA law and regulations require that if a veteran is not satisfied with an initially assigned effective date after service connection has been awarded, a timely Notice of Disagreement with that initially assigned effective date must be filed to trigger the appeal process for the "downstream" issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection]; see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA]. 

Thus, appellate review of the propriety of an initially assigned effective date without a timely perfected appeal as to that assignment is legally impermissible at this time.

The appeal on the merits of the Veteran's claim of entitlement to service connection for tinnitus has become moot by virtue of the RO's March 2011 grant, and must therefore be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal of the denial of entitlement to service connection for tinnitus is dismissed.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claim for an earlier effective date for the award of service connection for tinnitus must be remanded for further development.

As noted above, the RO awarded the Veteran service connection for tinnitus in a March 2011 rating decision and assigned an effective date of January 24, 2011 for that award.  The Veteran filed a timely notice of disagreement as to that determination.  See the Veteran's May 1, 2011 letter, received by the Board on May 10, 2011.  The RO has not yet had an opportunity to issue an SOC regarding this matter.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a Notice of Disagreement is filed but a SOC has not been issued, the Board must remand the claim to the AOJ so that a SOC may be issued.  Accordingly, this issue must be remanded so that the AOJ may issue a SOC. 

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

VBA should evaluate the evidence of record, and issue a Statement of the Case (SOC) to the Veteran and his representative addressing his disagreement with the January 24, 2011 effective date assigned by the RO in March 2011 for the award of service connection for tinnitus.  The Veteran is advised that a timely substantive appeal is still necessary to perfect his appeal as to this claim.  38 C.F.R. § 20.302(b) (2011).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


